Citation Nr: 1645245	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-45 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to increased initial rating for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified (NOS), and alcohol abuse in excess of 30 percent prior to January 6, 2011.

2. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified (NOS), and alcohol abuse in excess 50 percent prior to February 1, 2015. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 1, 2015 under 38 C.F.R. § 4.16 (a). 

4. Entitlement to an extraschedular total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (b), prior to February 1, 2015. 




REPRESENTATION

Veteran represented by:	Sean Kendell, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from May 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes the RO granted service connection for PTSD with a mood disorder NOS and assigned an initial 30 percent disability rating, effective April 5, 2006, in a January 2009 rating decision. A September 2010 rating decision granted service connection for alcohol abuse, which was incorporated in the Veteran's 30 percent rating. A February 2016 rating decision increased the evaluation of PTSD with a secondary mood disorder NOS, and alcohol abuse to 100 percent effective February 1, 2015. As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

However, the award of a 100 percent rating effective February 1, 2015, does constitute a full grant of the benefits sought and renders the issue of entitlement to an increased rating after that date moot. As such, the issue of entitlement to an increased rating for PTSD, mood disorder NOS, and alcohol abuse has been re-characterized to reflect entitlement to an increased rating prior to February 1, 2015.

In some cases, but not all, the assignment of a total schedular rating renders a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008). The Veteran may receive a total (100 percent) rating based on a combination of his service-connected disabilities, or for a single service-connected disability.  Special monthly compensation (SMC) may be warranted in addition to his regular compensation if the Veteran has a total disability rating for a single disability, and additional service-connected disability or disabilities rated at 60 percent or more. The total rating for the single disability for SMC purposes may be schedular, or may be based on TDIU, so long as TDIU was granted solely because of that single disability.  Thus, if the Veteran's total rating is based on a combination of his service-connected disabilities, (which by definition would mean that his individual service-connected disabilities are each rated at less than 100 percent), then TDIU is not moot if it could be granted on a single disability, in turn making the Veteran eligible for SMC.  If however he has a single disability already rated at 100 percent, entitlement to TDIU becomes moot, because he has already met that portion of the requirement for SMC. In this case, the assignment of the Veteran's 100 percent schedular evaluation for PTSD, secondary mood disorder NOS, and alcohol abuse renders the TDIU claim moot from the date of that total rating forward. 

The Board notes in May 2015 correspondence, the Veteran through his representative requested his case be expedited due to financial hardship and potential  homelessness. See May 20, 2015 correspondence. The Board notes that the Veteran's motion does not meet the requirements of 38 C.F.R. § 20.900 (c) (2), specifically that motions for advancement on the docket must be filed with: Director, Administrative Service (014), Board of Veterans' Appeals, 810 Vermont Ave, N.W., Washington, DC 20420. The Veteran through his representative submitted the motion to expedite directly to the Denver RO, not the Board. As such, this motion is not properly before the Board, and if the Veteran wishes to request advancing his case on the docket in the future he is reminded such a request must be properly submitted to the Board. See 38 C.F.R. § 20.900 (c) (2). 

The Veteran testified at a video conference hearing before the undersigned in July 2013. A transcript of the hearing is associated with the claims files.

The Board remanded the issues on appeal for additional development in October 2014. The directives having been substantially complied with the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an extraschedular TDIU due to service-connected disability under 38 C.F.R. § 4.16 (b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 30, 2010, the Veteran's PTSD with mood disorder NOS, and alcohol abuse was manifested by occupational and social impairment with occasional decreases in work efficiency due to symptoms such as irritability, anger, depression, anxiety, difficulty sleeping, ongoing periods of drinking, low motivation and energy, and suicidal ideation at times, social isolation and impaired social functioning.   

2. From July 30, 2010 forward, the Veteran's PTSD with mood disorder NOS, and alcohol abuse was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, difficulty sleeping, anxiety, anger and irritability, ongoing periods of drinking, isolative and avoidance behaviors, depression, low motivation and lack of energy, impaired attention concentration and recall, and suicidal ideation once a month and difficulty establishing and maintaining effective work and social relationships. 

3. The Veteran's service-connected disabilities are currently PTSD with mood disorder NOS, and alcohol abuse, rated as 30 percent disabling prior to July 30, 2010, and as 50 percent disabling from July 30, 2010 forward, as granted herein, and 100 percent from February 1, 2015 forward; this disability is considered as affecting a single body system; and the combined rating during the entire appeal period is 30 percent prior to July 30, 2010 and 50 percent from July 30, 2010 forward. 


CONCLUSIONS OF LAW

1. Prior to July 30, 2010 the criteria for an initial rating in excess of 30 percent for PTSD, with mood disorder NOS and alcohol abuse have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. From July 30, 2010 forward, the criteria for an initial 50 percent rating for PTSD with mood disorder NOS and alcohol abuse, but no higher are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

3. Prior to February 1, 2015, PTSD with mood disorder NOS and alcohol abuse is no more than 50 percent disabling. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).

4. Prior to February 1, 2015, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) have not been met, and a schedular TDIU is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

5. The issue of entitlement to TDIU from February 1, 2015 forward is dismissed as moot. 38 U.S.C.A. § 7105 (West 2015); Bradley v. Peake, 22 Vet. App. 280 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

As to TDIU, VA issued a VCAA letter in December 2010, prior to the initial unfavorable adjudication in August 2011. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As these letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The VLJ held the record open for 60 days to allow the Veteran and his representative time to submit additional evidence, and additional evidence was submitted in September 2013. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA and Vet Center and pertinent private treatment records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The Veteran was also afforded various examinations as to his PTSD with mood disorder NOS, and alcohol abuse in May 2006, November 2008, July 2010, January 2011, October 2011, and October 2015. As these examinations were based on a review of the Veteran's symptoms and complaints and discussed his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for PTSD with mood disorder NOS, and alcohol abuse and TDIU. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II. Compliance with Prior Remand

The case was previously before the Board in October 2014, and was remanded for additional development to obtain outstanding VA and private treatment records and a VA examination to determine the current severity of the Veteran's service-connected PTSD. The Veteran was notified in February 2015, to identify any relevant treatment records from private medical providers. See February 17, 2015 VA correspondence. Identified private treatment records from March 2015 to July 2015 have been associated with the claims file. VA treatment records from January 2013 to February 2015 have also been associated with the claims file. The Veteran was afforded a VA examination in October 2015. As such the Board finds there has been substantial compliance with the prior remand. 

III. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings for the disability. Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

IV. Analysis 

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service connected PTSD, with mood disorder NOS, and alcohol abuse and from January 6, 2011 forward, a rating in excess of 50 percent. The Veteran was awarded a 100 percent rating effective February 1, 2015, the maximum schedular rating. The Board will address the rating for each period separately, prior to July 30, 2010, as an increased rating as granted herein, and from July 30, 2010 forward.

A. Prior to July 30, 2010

The Veteran's PTSD with mood disorder NOS and alcohol abuse was rated as 30 percent disabling prior to January 6, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders.

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015).  

Based on the evidence of record, the Board finds against the Veteran's claim. A review of the record notes the Veteran's symptoms during this period are more characteristic of a disability picture that is contemplated by the current 30 percent rating. 

During this period the Veteran reported that he often isolated, had trouble getting along with people, trouble sleeping and recurring dreams and nightmares. See April 13, 2006 VA treatment note. The Veteran reported his anxiety manifested as anger, had difficulty concentrating and remembering tasks and events, isolated to avoid situations and people, and experienced several panic attacks a month. See July 2013 video conference hearing transcript. Further, the Veteran reported that his anxiety symptoms significantly worsened during periods when he stopped drinking. The Veteran reported moving to the mountains with his wife to isolate himself, which he though would decrease his PTSD symptoms, but such resulted in increased intrusive thoughts, anxiety, and panic attacks. See April 2010 DRO hearing transcript. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD with mood disorder NOS and alcohol abuse, during this period on appeal.

The Veteran was afforded a VA examination in May 2006. The examination indicated the Veteran was exhibiting crying spells, occasional suicidal feelings, irritability, trouble with alcohol and trouble sleeping. See May 2006 VA examination. On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times three.  There was no impairment in thought process, and no current homicidal or suicidal ideation. During, the interview his memory, including remote and recent appeared to be intact. The Veteran did not identify any hallucinations or delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal and/or suicidal thoughts. The examiner diagnosed alcohol dependence, in early remission and assigned a GAF score of 60. The examiner noted that while the Veteran did have an in-service stressor the full symptomology of PTSD was not present, and noted his psychosocial stressors including social isolation. Id. 

The Veteran was afforded another VA examination in November 2008. The examination indicated the Veteran was experiencing nightmares several times a week, intrusive thoughts weekly, occasional flashbacks, daily irritability, trouble sleeping, difficulty in crowds, isolation and avoidance behaviors, depression, low energy, and suicidal ideations. See November 2008 VA examination. On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times three. The Veteran displayed a moderately depressed mood, low motivation and energy, hopelessness and suicidal ideation on occasion. There was no impairment in thought processes, and no current homicidal or suicidal ideation. Impairment was noted in social functioning, in that the Veteran did not have any friends.  During, the interview his memory, including remote and recent appeared to be intact. The examiner diagnosed PTSD, with accompanying obsessive features, mood disorder NOS, with depressed and manic features, and alcohol abuse, assigning a GAF of 56. The examiner noted an occasional decease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD and mood disorder NOS. The Veteran displayed significant symptoms of a mood disorder related to PTSD which has caused occasional problems at work, getting along with others, and causes financial difficulties. Further, the examiner noted impaired social functioning. Id. 

VA and private treatment records have been associated with the claims file for this period. In March 2006, the Veteran reported ongoing anger, anxiety and depression, and noted a good relationship with his wife. See March 20, 2006 mental health note. VA treatment records in April 2006 noted ongoing dreams about Vietnam and trouble sleeping. See April 13, 2006 mental health note. The Veteran denied suicidal/homicidal ideations. Id. 

In October 2006, the Veteran reported working part-time with a friend doing remodeling projects a few days a week. See October 4, 2006. The Veteran denied suicidal or homicidal ideation, and reported he was not drinking. Id. A July 2008 treatment note reported ongoing dreams, which had recently lessened in severity. See July 26, 2008 mental health note. The Veteran further reported getting along well with his new neighbors. Id. 

A January 2009 treatment noted reported a GAF of 60, and noted the Veteran reported his marriage was stable, and was managing his anger.  See January 5, 2009 mental health note. The Veteran reported not drinking for 45 days, and denied homicidal/suicidal ideation. Id. 

A September 2009 treatment note indicated the Veteran reported drinking three times per week. See September 8, 2009 addiction psychiatry note. An October 2009 treatment noted reported the Veteran continued to be active in his motorcycle club and noted a GAF of 55. See October 15, 2009 mental health treatment note. In addition, the Veteran reported close relationships with his current wife, ex-wife and adult children. Id.  A September 2009 treatment note reported a GAF of 43. See September 14, 2009 mental health note. The treatment note reported the Veteran's strong relationships with his children, wife and ex-wife and continued symptoms relating to PTSD, depression, and alcohol abuse, and noted the Veteran had good judgment, intact memory, was alert and attentive. Id. 

Regarding, the effects of PTSD with mood disorder NOS, and alcohol abuse on occupational and social functioning, the evidence of record indicates that the Veteran was placed on medical disability in 2001 from his employment with the railroad. During this period the Veteran did work part-time on occasion assisting with landscaping and home improvement work. The Veteran had a GAF between 43 to 61, indicating a moderate level of impairment. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, and a 30 percent rating is warranted for this period. During this period, the evidence of record reflects the Veteran's PTSD with mood disorder NOS and alcohol abuse has been manifested by irritability, anger, depression, anxiety, difficulty sleeping, ongoing periods of drinking, low motivation and energy, suicidal ideation on occasion, social isolation and impaired social functioning. Such symptomatology is consistent with a 30 percent rating. However, at no point during this period, has the Veteran's service-connected PTSD with mood disorder NOS and alcohol abuse shown to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 50 percent or higher was assignable.

As noted, a 50 percent rating requires a level of occupational and social impairment with reduced reliability and productivity, due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Significantly, the evidence does not show symptoms of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships that would be required for the assignment of a rating in excess of 30 percent.

During this period, the Veteran remained married, maintained relationships with his immediate family, including his wife, adult children, grandchildren and ex-wife, it is noted that the Veteran's PTSD does impact these relationships which has been considered in his current assignment of a 30 percent rating. The evidence of record indicates the Veteran is no longer employed; however occupational impairment is only one factor to consider in examining the Veteran's PTSD with mood disorder NOS and alcohol abuse. VA and Vet Center treatment records show mild to moderate symptoms including sleep difficulties, anxiety, and anger, drinking at times, and continued relationships with his wife, immediate family and motorcycle club. Further, the Veteran also enjoyed riding his motorcycle, hiking, and working on projects at his home. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 30 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 43 to 61 alone do not provide a basis for assigning a rating in excess of 30 percent for service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). However, as discussed above GAF scores are not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 50 percent rating. 

Here, the majority of the scores assigned during the relevant time period are in the moderate range, with several scores being in the severe range. The majority of the scores in the moderate range, suggest a level of overall disablement consistent with a no more than 30 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his memory, judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has reduced occupational and social impairment with reduced reliability and productivity.  In the view of the Board, the global assessment of functioning scores are consistent with the Veteran's PTSD with mood disorder NOS and alcohol abuse symptomatology and the assignment of the 30 percent rating; and the overall evidence does not establish a level of impairment that more nearly approximates a 50 percent rating. 

Accordingly the Board finds that a 30 percent rating, but no higher for PTSD with mood disorder NOS and alcohol abuse is warranted for this period on appeal. The benefit-of-the-doubt doctrine is therefore not for application. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B. From July 30, 2010 Forward

A review of the record notes the Veteran's symptoms increased in severity during this period and are more characteristic of a disability picture contemplated by a 50 percent rating. The Veteran's PTSD is rated as 50 percent disabling from July 30, 2010, as granted herein, until February 1, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. As discussed above, the same rating criteria will be applied. A review of the record notes the Veteran's symptoms increased in severity during this period and are more characteristic of a disability picture that is contemplated by the 50 percent rating. The Board finds that from July 30, 2010, a 50 percent rating is warranted. 

During this period the Veteran reported that he is often isolated, had trouble getting along with people, trouble sleeping and recurring dreams and nightmares. See April 13, 2006 VA treatment note. The Veteran reported his anxiety manifested as anger, had difficulty concentrating and remembering tasks and events, isolated to avoid situations and people, and experienced several panic attacks a month. See July 2013 video conference hearing transcript. Further, he reported ongoing flashbacks, panic attacks, and at times strained relationships. The Veteran reported an increase in his anxiety and depression symptoms when he is not drinking The Veteran reported moving to the mountains with his wife to isolate himself, which he though would decrease his PTSD symptoms, but resulted in increased intrusive thoughts, anxiety, and panic attacks. See April 2010 DRO hearing transcript. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD with mood disorder NOS and alcohol abuse, during this period on appeal.

The Veteran was afforded VA examination in July 2010.  The examination indicated the Veteran was experiencing increased anger, drinking three to four times a week, isolating behaviors, avoidance, hypervigilance, and depression. See July 2010 VA examination. On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times three. The Veteran had an appropriate but restricted affect, and his mood was moderately depressed. Thought processes and communication were not impaired, but the examiner noted impaired attention and recall as a result of his PTSD and mood disorder NOS. Low energy, motivation and concentration issues were noted. Mild suicidal ideation was noted, without an intent or plan approximately once a month. No homicidal ideation was noted.  No auditory or visual hallucinations, or delusions, or obsessive or ritualistic behaviors were noted. The examiner diagnosed the Veteran with PTSD, a mood disorder NOS, and alcohol abuse secondary to his PTSD symptoms. The examiner reported the Veteran is able to be employed and occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks were noted. A GAF of 58 was assigned. Id.

The Veteran was afforded another VA examination in January 2011. The examiner indicated the Veteran was experiencing nightmares, daytime flashbacks, trouble sleeping, avoidance behaviors, anger, irritability, isolating, occasional depression, and trouble concentrating. See January 2011 VA examination. On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times four.  The Veteran did not display any lucid dissociation, bizarre motor movements, and had an appropriate affect. There was impairment in thought processes and communication, with poor concentration ability.  During, the interview the Veteran demonstrated difficulties with working memory, attention and recall.  It was noted his social functioning was impaired and he had trouble interacting with others and was irritable in volunteer opportunities. The Veteran reported suicidal ideations on occasion, and denied any current plan or intent. The Veteran did not have hallucination or delusions, obsessive or ritualistic behaviors, and denied homicidal ideations.  The examiner diagnosed the Veteran with PTSD, depressive disorder NOS, a cognitive disorder NOS, and alcohol abuse. A GAF of 55 was assigned. The examiner noted the Veteran experienced significant occupational difficulties in the past 10 years and has been unable to maintain employment since leaving his job with the railroad. The examiner noted the Veteran would have difficulty working with the public, and needs significant supervision and oversight, and could work in his home, but would still have some short-term memory and concentration difficulties. Id. 

The Veteran was afforded a VA examination in October 2011. The examiner indicated the Veteran experienced isolating behaviors, difficulty in his relationship with his wife, sadness, difficulty sleeping, intrusive thoughts, was drinking alcohol 3 times per week, trouble focusing and concentrating, and anxiety. See October 2011 VA examination. On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times three.  The Veteran did not display any lucid dissociation, bizarre motor movements, and had an appropriate affect. There was mild impairment in thought processes and communication. During, the interview the Veteran demonstrated difficulties with working memory, attention and recall.  The Veteran reported suicidal ideations two times per week, and denied any current plan or intent. The Veteran did not have hallucinations or delusions, obsessive or ritualistic behaviors, and denied homicidal ideations. The examiner diagnosed PTSD with mood disorder NOS and assigned a GAF of 58. The examiner noted the Veteran's symptoms appear to have increased in the past year, and the Veteran is using alcohol to self-medicate, which results in significant marital problems. The examiner noted the Veteran is employable in a loosely supervised work environment completing simple tasks. It was noted the Veteran's increase in drinking has been to self-medicate his depression. Social functioning was impaired. Id. Overall occupational and social impairment with reduced reliability and productivity was present. Id.

VA treatment records and Vet Center treatment records from this period have been associated with the claims file.  The Veteran reported continuing to maintain good relationships with his wife and children. See November 3, 2010 VA mental health note. The Veteran reported ongoing dreams and nightmares, and denied suicidal and homicidal ideations. Id. 

A May 2011 treatment note reported the Veteran continued to enjoy spending time with his wife, and maintained a positive relationship with his children and grandchildren, he denied suicidal and homicidal thoughts. See May 24, 2011 mental health note. A GAF of 63 was noted. Id. 

The Veteran reported increased nightmares and flashbacks. See April 19, 2012 mental health note. The provider noted a recent worsening of PTSD symptoms recently and a GAF of 55. Id. Further, the Veteran reported some suicidal ideation without a general plan for completion, and no past attempts, and some generalized feelings of homicidal ideation. See April 9, 2012 Vet Center intake. The Veteran was oriented times four with normal speech, and no evidence of a thought disorder. Id.

A June 2012 treatment note reported the Veteran continued to drink to reduce his anxiety symptoms and experienced nightmares, intrusive thoughts and had difficulty maintaining healthy relationships. See June 6, 2012 Vet Center progress note.  

Treatment records note that in June 2012 the Veteran was involved in a motorcycle accident and participated in the Veterans' trauma court and subsequent treatment for substance abuse as a result of a DUI. Treatment records in July 2012 reported the Veteran continued to experience anxiety and hypervigilance, and was managing his alcohol use. He had full range of affect, denied suicidal and homicidal ideation and continued to be involved in the motorcycle club. See July 12, 2012 mental health medication management note. 

A December 2012 treatment record noted the Veteran reported increased drinking due to worsening PTSD symptoms including nightmares, anxiety, intrusive thoughts and trouble dealing with people. See December 20, 2012 mental health note. The Veteran reported drinking to lessen his symptoms. Id. 

A December 2012 private opinion noted the Veteran's anxiety increased when tasked with being around a group of strangers, and he will often refuse to enter a store to go shopping with his wife. See December 2012 private psychological evaluation.  The private psychologist noted the Veteran's symptoms are often linked to fear surrounding the capacity to control feelings of anger and emotions that could lead to inappropriate behavior. It was noted the Veteran is seen as a moderate suicide risk, and that his drinking results in increased unpredictability in his behavior. The psychologist noted the Veteran is an active member of the motorcycle club and maintains good relationships with his wife, children and grandchildren. Id. 

In June 2013, the Veteran reported ongoing trouble sleeping and nightmares, continued anxiety, abstinence from drinking and continued participation in the motorcycle social club. See June 4, 2013 mental health medication management. No suicidal or homicidal ideation was noted. Id. 

The Veteran reported contemplating suicide in June 2014, after his dog's death. See February 2, 2015 mental health treatment note. An October 2014 treatment note the Veteran had normal affect, and denied suicidal or homicidal ideation. See October 28, 2014 mental health medication management note. 

Regarding, the effects of PTSD with mood disorder NOS, and alcohol abuse on occupational and social functioning, the evidence of records indicates that the Veteran was placed on medical disability in 2001 from his employment with the railroad. During this period the Veteran did work part-time on occasion assisting with landscaping and home improvement work, but reported trouble getting along with others. During this period the Veteran had a GAF between 50 to 63, indicating a mild to moderate level of impairment. 

The Board finds that the Veteran' symptoms have increased in severity, and from July 30, 2010 a 50 percent rating is warranted. From July 30, 2010, the evidence of record reflects that the Veteran's PTSD with mood disorder NOS and alcohol abuse has been manifested by disturbances of motivation and mood, difficulty sleeping, anxiety, anger and irritability, ongoing periods of drinking, isolative and avoidance behaviors, depression and lack of energy, impaired attention, concentration and recall, suicidal ideation on occasion and difficulty establishing and maintaining effective work and social relationships. Such symptomatology is consistent with a 50 percent rating. However, at no point during this period on appeal, has the Veteran's service-connected PTSD with mood disorder NOS and alcohol abuse show to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 70 percent or higher was assignable. 

As noted a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation, greater than once a month; obsessional rituals; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent.

During this period, the Veteran remained married and maintained relationships with his ex-wife, children, and his motorcycle club. It is noted that the Veteran's PTSD with mood disorder NOS and alcohol abuse does impact these relationships which has been considered in his current assignment of a 50 percent rating. Particularly, the evidence of record indicates the Veteran's relationship with his spouse has been strained at times as a result of his alcohol abuse, anger and irritability. The evidence of record indicates the Veteran is no longer employed; however, it is important to note that occupational impairment is only one factor to consider in examining the Veteran's PTSD. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 50 to 63 alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker). 

Here, the majority of the scores assigned during the relevant time period are in the moderate range with several in the severe range. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. 

V. 
Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected PTSD with mood disorder NOS and alcohol abuse prior to July 30, 2010, was manifested by occupational and social impairment with occasional decreases in work efficiency due to symptoms such as  irritability, anger, depression, anxiety, difficulty sleeping, ongoing periods of drinking, low motivation and energy, and suicidal ideation at times, social isolation and impaired social functioning. Then from July 30, 2010, the Veteran's service-connected PTSD with mood disorder NOS and alcohol abuse is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, difficulty sleeping, anxiety, anger and irritability, ongoing periods of drinking, isolative and avoidance behaviors, depression and low motivation and lack of energy, impaired attention, concentration and recall, and suicidal ideation once a month and difficulty establishing and maintaining effective work and social relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of PTSD. 38 C.F.R. §§ 4.130, Diagnostic Code 9411. The rating schedule contemplates varying levels of PTSD. Id.

Given the variety of ways in which the rating schedule contemplates symptoms of PTSD, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as it directly contemplates exhibited symptoms and inherently contemplates all of the repercussions stemming therefrom. There is nothing exceptional or unusual about the Veteran's PTSD with mood disorder NOS and alcohol abuse because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service-connected for PTSD with a mood disorder NOS and alcohol abuse. The Veteran is not service-connected for any additional disabilities. The Veteran has not alleged that his currently service-connected disability combines to result in additional disability or symptomatology that is not already contemplated by the rating criteria for his individual disability.

Finally, there is no medical evidence indicating the Veteran's PTSD combines or interacts to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VI. TDIU

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected PTSD, with mood disorder NOS and alcohol abuse. As noted in the introduction above, the Veteran has been granted a schedular total rating for his PTSD, with a mood disorder NOS and alcohol abuse effective February 1, 2015, entitlement to TDIU beyond that date is moot, as the Veteran is receiving the maximum benefit. However, as this claim began prior to that date, entitlement to TDIU prior to February 1, 2015 remains at issue. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran does not meet the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD, with a mood disorder NOS, and alcohol abuse rated as 30 percent disabling prior to July 30, 2010 and from 50 percent from July 30, 2010 forward. The Veteran may be eligible for TDIU prior to February 1, 2015, the date of a scheduler total rating (100 percent). Therefore, the criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met. 

The Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16 (a) is being denied solely due to lack of entitlement under the law, as discussed below. Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable. See Wensch v. Principi, 15 Vet. App. 362, 368   (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)). The total combined rating during the entire appeal period is 50 percent or less. Accordingly, the Veteran's one service-connected disability is not rated at 60 percent or more. Therefore, the criteria for a TDIU under 38 C.F.R. § 4.16 (a) are not met.

The Board is bound by the law and is without authority to grant benefits on an equitable basis. 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16 (a), a TDIU under 38 C.F.R. § 4.16 (a) is denied.


ORDER

Prior to July 30, 2010, an evaluation in excess of 30 percent for PTSD with mood disorder NOS and alcohol abuse, is denied.

From July 30, 2010 forward, a 50 percent rating for PTSD with mood disorder NOS and alcohol abuse, but no higher, is granted.

From July 30, 2010 forward, an evaluation in excess of 50 percent for PTSD with mood disorder NOS and alcohol abuse, is denied. 

Entitlement to TDIU due to service-connected disability under 38 C.F.R. § 4.16 (a), is denied.  

Entitlement to TDIU, from February 1, 2015 forward, is moot. 


REMAND

Even when the criteria under 38 C.F.R. § 4.16 (a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).

In this case, there is evidence that shows the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disability.  When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran claims he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. See December 2010 Application for Increased Compensation Based on Unemployability. In this case, the Veteran completed high school and one year of college.  Id. The Veteran reported working for Department of Parks and Recreation in Denver after service for several years. See April 16, 2012 Vet Center treatment record. Then, the Veteran was employed by the railroad as a locomotive engineer from April 1977 until March 2000. See December 2010 Application for Increased Compensation Based on Unemployability. 

The Veteran contends that he is precluded from performing tasks in the occupations in which he has work experience due to his PTSD with mood disorder NOS and alcohol abuse. The Veteran reported being employed with the railroad from 1977 until 2001. He reported he ceased working in 2000 or 2001 and was placed on disability retirement.  Documentation from the railroad noted the Veteran was granted a permanent disability in March 2000. See Request for Employment Information in Connection with Claim for Disability Benefits April 2011. 

After being placed on disability retirement from the railroad the Veteran reported working with a friend doing remodeling and landscaping work part-time. The Veteran however reported he had trouble getting along with others and being in confined spaces. See July 2013 video conference hearing transcript. The Veteran reported participating in several volunteer opportunities including at the library and Vet Center. See January 2011 VA examination. However, he had trouble getting along with others and did not continue in these volunteer positions. 
 
The Veteran contends he is precluded from performing tasks in the occupations in which he has work experience due to his PTSD. The Veteran has reported that he had to cease working for the railroad due to his PTSD symptoms. The Veteran reported while he was working for the railroad he would call in sick or take vacations days to avoid work, due to his anxiety. He also reported long standing difficulty getting along with supervisors, and then eventually difficulty getting along with all employees. See July 2013 hearing transcript. 

The Veteran also reported while working for the railroad as a locomotive engineer his interactions with other people was minimal. The Veteran reported ongoing trouble being around and working with people. See April 2010 DRO hearing transcript. The Veteran attributed his no longer being able to be employed due to a physical disability. See July 2010 VA examination. The Veteran reported that he contracted E.coli bacteria and could not work for a long period of time. Id. The Veteran noted numerous verbal altercations with coworkers, and one physical alteration. In 1999 to 2000 the Veteran reported being written up twice for insubordination, and missing many days of work due to difficulties dealing with the work environment and his ongoing symptoms of PTSD, depression and anxiety. Id.

A VA examination in November 2008 noted the Veteran's PTSD and mood disorder results in an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks. See November 2008 VA examination. The Examiner noted the Veteran's PTSD and mood disorder caused him occasional problems in prior employment getting along with supervisors. Id. 

A VA examination in July 2010 noted the Veteran's PTSD, mood disorder NOS and alcohol abuse result in occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks. See July 2010 VA examination. The examiner noted that employment is not currently impacted as the Veteran is not currently employed, but noted when the Veteran was employed mental health issues impacted his work performance. Id. 

A VA examination in January 2011 noted the Veteran's employment had been impacted by his PTSD, mood disorder NOS and alcohol abuse evidenced by his inability to hold a job for the past 10 years since leaving the railroad. See January 2011 VA examination. Trouble getting along with others including supervisors, peers and the public was noted. The examiner noted the Veteran would be able to do simple tasks in a loosely supervised environment provided he was not required to interact with the public. The examiner noted that an ideal job for him would involve working from home doing online research or reading, but noted he would still likely have some concentration and short-term memory difficulties. Id. 

A VA examination in October 2011 noted the Veteran is able to be employed from a psychiatric standpoint and the Veteran retains the cognitive, behavioral and emotional capacities to do simple work tasks in a loosely supervised work environment. See October 2011 VA examination. The examiner further noted that his employment is not impacted because the Veteran has been unemployed for many years. Id. 

A VA examination in October 2015 noted worsening of his symptoms over the past several years, and noted the Veteran likely does not maintain the cognitive, emotional, and behavioral capacity to engage in even simple tasks in a loosely supervised environment. See October 2015 VA examination. The examiner noted it is likely the Veteran's behavioral health symptoms would interfere in a work environment with his performance and he would likely experience periodic to frequent problems and requires time away from work due to his behavioral health symptoms. Id. 

The Board acknowledges that the Veteran is not completely precluded from work for the entire period on appeal, in a capacity not directly engaging the public and minimizing working directly with others. However, evidence shows that the Veteran's work experience has been as a locomotive engineer, in the remodeling field and working for the Department of Parks and Recreation all of which require some degree of interaction with coworkers and supervisors and potentially the public. Based on these facts and the medical evidence showing the Veteran's increased symptoms during the appeal period, it appears that he Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected PTSD with mood disorder NOS and alcohol abuse. 

As the Board does not have the authority to assign an extraschedular TDIU in the first instance, referral to the Director, Compensation Service, for consideration of entitlement to a TDIU is warranted. 38 C.F.R. § 4.16 (b).

Accordingly, the case is REMANDED for the following action:

1. After completing any additional development that is deemed warranted, refer the issue of entitlement to a TDIU to the Director, Compensation Service for adjudication.

2. If the benefit sought remains denied, review all relevant evidence of record, including evidence since the AOJ's last review, and furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


